Title: From Thomas Hewitt Key to University of Virginia Board of Visitors, 4 October 1825
From: Key, Thomas Hewitt
To: University of Virginia Board of Visitors

To the Rector and Visitors of the University of Virginia.Gentlemen,    In consequence of transactions in this University which it is unnecessary to recapitulate, strengthened by every moment’s experience since those events, it is not consistent either with our feelings of self respect, or our notions of happiness, to remain any longer in our present situations. After much and careful deliberation, with great unwillingness to come to such a determination, and a real regard for the interests of the University, to which we may add, a sacrifice of present pecuniary considerations, we have formed this resolution which, with the utmost respect to the Rector and Visitors, must be unchangeable. We have lost all confidence (and we once placed much) in all those who affixed their signatures to the remonstrance of yesterday, and we cannot and will not meet them again either publickly or privately. We must  in justice to the rest say, that we do and shall respect them always, and that their conduct on the present occasion has confirmed our opinions.Such is our final decision and in offering it to the Rector and Visitors we do most strongly, and sincerely express our respect to them for the liberal reception and private attentions we have so often and so invariably experienced from them.T. H. Key  George Long